Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Response to Arguments
Applicant presents the following arguments in the November 12, 2020 amendment.
Applicant's arguments with respect to claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 2018/0005186 A1, hereinafter Hunn) in view of Struttmann (US 2017/0366353 A1, hereinafter Struttmann).
Regarding independent claim(s) 1, Hunn discloses a database computing system comprising: a processor configured to receive a database command with a block identifier from a client, execute the database command which modifies data in its existing location within a database, and store the (Hunn discloses perform  self-managing functions, respond to the state of the physical world as it pertains to contracts, accommodate dynamic changes to their terms and conditions over time, store state and version histories, interact with cryptographic ledgers e.g. blockchain and/or distributed ledger(s) (which may include smart contract code thereon). The blockchain databases or similar, event processing and complex event processing system, rules engines, events/operations performed by the contracting parties, and/or other suitable data resources. Object components may be formed directly from input received by contracting parties and received through a user interface of the contract management system. The graph is preferably correspondingly updated with one or more new objects that reflect the new state resulting from the received data or information. A block records some or all of the most recent of (link in a chain) transactions that have not yet entered any prior blocks. A block is like a page of a ledger or record book. Each time a block is ‘completed’, it gives way to the next block in the blockchain. A block is thus a permanent store of records which, once written, cannot be altered or removed. To identify a block, you have a cryptographic hash, a digital signature if you will. This is created by hashing the block header twice with the algorithm. A database structures its data into tables whereas a blockchain, like its name implies, structures its data into chunks (blocks) that are chained together. For example, where a computable contract interacts with a distributed ledger, objects in the graph may be used to execute and/or be referenced in 'on-chain' transactions or records (e.g. by their hash, identifiers, metadata, etc.). The data store may be local, cloud based, distributed, or a hybrid. The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory. RAM is a temporary data storage domain, whereas ROM serves as a semi-permanent storage domain, (see Hunn: Para. 0051-0067, 0070, 0095, 0099, 0117, 0120, 0173, 0182, 0183, 0304, 0332 and FIG. 8, 35, 36 & 38). This reads on the claim concept of a database computing system comprising: a processor configured to receive a database command with a block identifier from a client, execute the database command which modifies data in its existing location within a database, and store the execution results in a temporary storage); and 
	an interface configured to transmit the database command including the block identifier to one or more other database nodes that are within a decentralized database system (Hunn discloses a graphical user interface is used in constructing a contract document that can be converted to object component. The computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways. A block is like a page of a ledger or record book. Each time a block is ‘completed’, it gives way to the next block in the blockchain. A block is thus a permanent store of records which, once written, cannot be altered or removed. To identify a block, you have a cryptographic hash, a digital signature if you will. This is created by hashing the block header twice with the algorithm.  A database structures its data into tables whereas a blockchain, like its name implies, structures its data into chunks (blocks) that are chained together. For example, where a computable contract interacts with a distributed ledger, objects in the graph may be used to execute and/or be referenced in 'on-chain' transactions or records (e.g. by their hash, identifiers, metadata, etc.). A blockchain exists out of blocks of data. These blocks of data are stored on nodes (compare it to small servers). Nodes can be any kind of device (mostly computers, laptops or even bigger servers). Nodes form the infrastructure of a blockchain. All nodes on a blockchain are connected to each other and they constantly exchange the latest blockchain data with each other so all nodes stay up to date. They store, spread and preserve the blockchain data, so theoretically a blockchain exists on nodes, (see Hunn: Para. 0053, 0054, 0066, 0076-0084, 0095, 0099, 0117, 0120, 0173, 0182, 0183 and 0304). This reads on the claim concept of an interface configured to transmit the database command including the block identifier to one or more other database nodes that are within a decentralized database system),
	wherein the processor is further configured to determine that a block with an identifier greater than the block identifier of the database command has not been committed (Hunn discloses Blockchain is a decentralized, distributed electronic database shared across a public or private network. Every transaction in a blockchain database is shared among a number of users, each one verifying that the database is accurate and preventing unauthorized transactions from being completed.  Once data is committed onto a blockchain, it’s permanent and nearly impossible to manipulate or hack. A commit object is an object used in the formation of the contract that defines changes to the formation state of the contract logic. A commit object type within the graph may represent the process of making changes made to the state of the contract logic (i.e. executable code and/or natural language) of a contract. A smart contract is a self-enforcing agreement embedded in computer code managed by a blockchain. The code contains a set of rules under which the parties of that smart contract agree to interact with each other. The comments to describe the change/commit submitted by a contracting party, such as "amending unit price in clause 3.2 to $1000 from $900", differences between commits such as clauses added/removed/edited, party IP addresses, public identifiers/cryptographic keys of the party submitting the change set, and/or other suitable forms of metadata, (see Hunn: Para. 0121-0126, 0169-0173, 0198 and 0231). This reads on the claim concept of wherein the processor is further configured to determine that a block with an identifier greater than the block identifier of the database command has not been committed),
	store the record in a block of an append-only database log (Hunn discloses Blockchain is a technology that allows databases to be managed and stored over a decentralized network. Data is stored in blocks that are added in such a way that they are linked to each previous block in order to form a secure chain of data entries. Blockchain, it can be described as an append-only transaction ledger. What that means is that the ledger can be written onto with new information, but the previous information, stored in blocks, cannot be edited, adjusted or changed. State updates and other objects may be appended to an external shared event log/message queue, (see Hunn: Para. 0053-0084, 0196, 0200, 0213, 02150259 0279 and 0293). This reads on the claim concept of store the record in a block of an append-only database log).
	However, Hunn does not appears to specifically disclose generate a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command.
	In the same field of endeavor, Struttmann discloses generate a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command (Struttmann discloses a cryptographic hash value based on both a record and a cryptographic hash value of the previous consecutive entry relative to the respective record in the sequence of the entries specified by the tamper-evident log. A cryptographic hash pointer may also include a value that identifies the implementation. Includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, (see Struttmann: 0038, 0040, 0086, 0092 and 0176). A block entry as a parameter and returns the values to be passed into the hash function. A cryptographic hash function used to calculate at least some of the cryptographic hash values such that parameters that specify a position in the sequence are excluded; and storing, with one or more processors, the tamper-evident log in memory, (see Struttmann: Para. 0043, 0154, 0162, 0259). This reads on the claim concept of generate a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
effective filing date of the claimed invention to modify update and change the contract within bloch chain database of Hunn in order to have incorporated the modify hash values or generate a record comprising an identification, as disclosed by Struttmann, since these system are directed to a smart 
	Regarding claims 9, (drawn computer implemented method): claim 9, is computer implemented method claim respectively that correspond to system of claim 1. Therefore, 9 is rejected for at least the same reasons as the system 1.
	Regarding independent claim(s) 17, Hunn discloses a non-transitory computer readable medium having stored therein program instructions that when executed cause a computer to perform a method comprising: receiving a database command with a block identifier from a client; executing, by a processing device, a-the database command which modifies data in its existing location within a database and storing the execution results in a temporary storage (Hunn discloses perform  self-managing functions, respond to the state of the physical world as it pertains to contracts, accommodate dynamic changes to their terms and conditions over time, store state and version histories, interact with cryptographic ledgers e.g. blockchain and/or distributed ledger(s) (which may include smart contract code thereon). The blockchain databases or similar, event processing and complex event processing system, rules engines, events/operations performed by the contracting parties, and/or other suitable data resources. Object components may be formed directly from input received by contracting parties and received through a user interface of the contract management system. The graph is preferably correspondingly updated with one or more new objects that reflect the new state resulting from the received data or information. A block records some or all of the most recent of (link in a chain) transactions that have not yet entered any prior blocks. A block is like a page of a ledger or record book. Each time a block is ‘completed’, it gives way to the next block in the blockchain. A block is thus a permanent store of records which, once written, cannot be altered or removed. To identify a block, you have a cryptographic hash, a digital signature if you will. This is created by hashing the block header twice with the algorithm. A database structures its data into tables whereas a blockchain, like its name implies, structures its data into chunks (blocks) that are chained together. For example, where a computable contract interacts with a distributed ledger, objects in the graph may be used to execute and/or be referenced in 'on-chain' transactions or records (e.g. by their hash, identifiers, metadata, etc.). The data store may be local, cloud based, distributed, or a hybrid. The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory. RAM is a temporary data storage domain, whereas ROM serves as a semi-permanent storage domain, (see Hunn: Para. 0051-0067, 0070, 0095, 0099, 0117, 0120, 0173, 0182, 0183, 0304, 0332 and FIG. 8, 35, 36 & 38). This reads on the claim concept of a non-transitory computer readable medium having stored therein program instructions that when executed cause a computer to perform a method comprising: receiving a database command with a block identifier from a client; executing, by a processing device, a-the database command which modifies data in its existing location within a database and storing the execution results in a temporary storage); 
	transmitting, by an interface, the database command including the block identifier to one or more other database nodes that are within a decentralized database system (Hunn discloses a graphical user interface is used in constructing a contract document that can be converted to object component. Driving or performing actions on external resources (e.g., transmitting commands via an API, executing transactions or compiling code to/on a BDL, etc.) The computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways. A block is like a page of a ledger or record book. Each time a block is ‘completed’, it gives way to the next block in the blockchain. A block is thus a permanent store of records which, once written, cannot be altered or removed. To identify a block, you have a cryptographic hash, a digital signature if you will. This is created by hashing the block header twice with the algorithm.  A database structures its data into tables whereas a blockchain, like its name implies, structures its data into chunks (blocks) that are chained together. For example, where a computable contract interacts with a distributed ledger, objects in the graph may be used to execute and/or be referenced in 'on-chain' transactions or records (e.g. by their hash, identifiers, metadata, etc.). A blockchain exists out of blocks of data. These blocks of data are stored on nodes (compare it to small servers). Nodes can be any kind of device (mostly computers, laptops or even bigger servers). Nodes form the infrastructure of a blockchain. All nodes on a blockchain are connected to each other and they constantly exchange the latest blockchain data with each other so all nodes stay up to date. They store, spread and preserve the blockchain data, so theoretically a blockchain exists on nodes, (see Hunn: Para. 0053, 0054, 0066, 0070, 0076-0084, 0095, 0099, 0117, 0120, 0173, 0182, 0183, 0202 and 0304). This reads on the claim concept of transmitting, by an interface, the database command including the block identifier to one or more other database nodes that are within a decentralized database system);
	determining that a block with an identifier greater than the block identifier of the database
command has not been committed (Hunn discloses Blockchain is a decentralized, distributed electronic database shared across a public or private network. Every transaction in a blockchain database is shared among a number of users, each one verifying that the database is accurate and preventing unauthorized transactions from being completed.  Once data is committed onto a blockchain, it’s permanent and nearly impossible to manipulate or hack. A commit object is an object used in the formation of the contract that defines changes to the formation state of the contract logic. A commit object type within the graph may represent the process of making changes made to the state of the contract logic (i.e. executable code and/or natural language) of a contract. A smart contract is a self-enforcing agreement embedded in computer code managed by a blockchain. The code contains a set of rules under which the parties of that smart contract agree to interact with each other. The comments to describe the change/commit submitted by a contracting party, such as "amending unit price in clause 3.2 to $1000 from $900", differences between commits such as clauses added/removed/edited, party IP addresses, public identifiers/cryptographic keys of the party submitting the change set, and/or other suitable forms of metadata, (see Hunn: Para. 0121-0126, 0169-0173, 0198 and 0231). This reads on the claim concept of determining that a block with an identifier greater than the block identifier of the database command has not been committed); and 
	storing the record in a block of an append-only database log (Hunn discloses Blockchain is a technology that allows databases to be managed and stored over a decentralized network. Data is stored in blocks that are added in such a way that they are linked to each previous block in order to form a secure chain of data entries. Blockchain, it can be described as an append-only transaction ledger. What that means is that the ledger can be written onto with new information, but the previous information, stored in blocks, cannot be edited, adjusted or changed. State updates and other objects may be appended to an external shared event log/message queue, (see Hunn: Para. 0053-0084, 0196, 0200, 0213, 02150259 0279 and 0293). This reads on the claim concept of storing the record in a block of an append-only database log).  
	However, Hunn does not appears to specifically disclose generating, by the processing device, a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command.
	In the same field of endeavor, Struttmann discloses generating, by the processing device, a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command (Struttmann discloses a cryptographic hash value based on both a record and a cryptographic hash value of the previous consecutive entry relative to the respective record in the sequence of the entries specified by the tamper-evident log. A cryptographic hash pointer may also include a value that identifies the implementation. Includes receiving a write command requesting that a document associated with the write command be stored in an immutable data structure, (see Struttmann: 0038, 0040, 0086, 0092 and 0176). A block entry as a parameter and returns the values to be passed into the hash function. A cryptographic hash function used to calculate at least some of the cryptographic hash values such that parameters that specify a position in the sequence are excluded; and storing, with one or more processors, the tamper-evident log in memory, (see Struttmann: Para. 0043, 0154, 0162, 0259). This reads on the claim concept of generating, by the processing device, a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command), 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify update and change the contract within bloch chain database of Hunn in order to have incorporated the modify hash values or generate a record comprising an identification, as disclosed by Struttmann, since these system are directed to a smart contract is a self-executing contract whose terms of the agreement between the contract’s counterparties are embedded into lines of code. Essentially, a smart contract is a digital version of the standard paper contract that automatically verifies fulfillment and enforces and performs the terms of the contract. A blockchain is a decentralized network of a growing list of records (blocks) that are linked through cryptography. A blockchain network does not include a single central point like a conventional database. The data that is stored in the blockchain is shared between all the computers that comprise the network. Therefore, the network is less exposed to possible failures or attacks. In a blockchain, a record in one computer cannot be altered without changing the same record on other machines in the network. Transactions executed through a blockchain are grouped in blocks that are linked in a chain. A new block is created only when the previous block is completed. The blocks come in a linear chronological order, and each block contains a cryptographic hash of the previous block. Nodes form the infrastructure of a blockchain. All nodes on a blockchain are connected to each other and they constantly exchange the latest blockchain data with each other so all nodes stay up to date. They store, spread and preserve the blockchain data, so theoretically a blockchain exists on nodes. A full node is basically a device (like a computer) that contains a full copy of the transaction history of the blockchain. A Blockchain is a growing list of records, called blocks, which are linked using cryptography.  It is an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. It is a decentralized, distributed and public digital ledger that is used to record transactions across many computers so that the record cannot be altered retroactively without the alteration of all subsequent blocks and the consensus of the network. A hash is the function of mapping data of variable size to a new set of data at a fixed size in such a way that the reverse computation is effectively impossible. The idea behind a hash functions use is to facilitate a thorough means for searching for data in a dataset. Each block contains the hash of its parent inside its own header. Incorporating the teachings of Struttmann into Hunn would produce Provided is a process including: obtaining a plurality of records to be protected; forming a tamper-evident log configured to prevent an attacker from undetectably modifying any of the plurality of records stored in the tamper-evident log, wherein the cryptographic hash value, as disclosed by Struttmann, (see Abstract). 
	Regarding dependent claim(s) 21, the combination of Hunn and Struttmann discloses the system as in claims 1. However, Hunn does not appear to specifically disclose wherein the database command modifies the data parameter that is passed to the database command and stores the modified data parameter at an existing table within the database where the data parameter is previously stored.
	In the same field of endeavor, Struttmann discloses wherein the database command modifies the data parameter that is passed to the database command and stores the modified data parameter at an existing table within the database where the data parameter is previously stored (Struttmann discloses A hash is a function that converts an input of letters and numbers into an encrypted output of a fixed length. A hash is created using an algorithm and is essential to block chain management in cryptocurrency. The parameters of a block chain are configured after creating the chain by running multi-chain. Parameters are set in the parameters data file for each block chain, which can be modified in any text editor. The parameters for a block chain can be retrieved using the API, (see Struttmann: Para. 0043, 0073-0078, 0104, 0115 and 0162). This reads on the claim concept of wherein the database command modifies the data parameter that is passed to the database command and stores the modified data parameter at an existing table within the database where the data parameter is previously stored). 
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann (US 2017 /0366353 A1, hereinafter Struttmann), in view of Hunn (US 2018/0005186 A1, hereinafter Hunn) and further in view of Davis et al. (US 2017/0344987 A1, hereinafter Davis).
Regarding dependent claim(s) 2, the combination of Hunn and Struttmann discloses the system as in claims 1. However, the combination of Hunn and Struttmann do not appear to specifically disclose wherein the database command comprises a structure query language (SQL) command and an identification of an existing location of the data in the database which is passed to the SQL command. 
	In the same field of endeavor, Davis discloses wherein the database command comprises a
structure query language (SQL) command and an identification of an existing location of the data in the database which is passed to the SQL command (Davis discloses data identification module of the processing server; a querying module of the processing server; a memory of the processing server configured to store a block chain comprising a plurality of blocks. The transaction database may be a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein. Each transaction message may be a structured data set configured to store data related to a transaction to be added to the permissioned block chain. The auditing node may also include a hashing module. The hashing module may be configured to generate hash values for data via the application of one or more hashing algorithms.
The consensus node may pass each of its unconfirmed transactions in the list through the bloom filter to determine which transaction references are missing in the auditing node's list. This read on the claim concept of the database command comprises a structure query language {SQL) command and an identification of an existing location of the data in the database which is passed to the SQL command, see Davis: Para. 0051, 0059, 0067, 0127 and FIG. 1&2). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data structure on a block chain of a distributed system of Funn and Struttmann in order to have incorporated the structure query language
(SQL), as disclosed by Davis, since these system are directed to block chain have been developed to provide a decentralized, distributed database to record electronic Transactions using digitally based.
Block chains can be used to protect the order and integrity of any type of transaction. Connect the idle resources and devices to form a distributed database that supports SQL queries through a set of Code
Law. Users and database miners will be matched, and value will be exchanged, under the restrictions of Code Law. Blockchain as the name suggests is a chain of blocks. Each block is made of two parts data and a hash of the data. To connect blocks together, there is a hash of a previous block included into the data part. Meaning, each hash part also hashes a hash of a previous block, which recursively leads to the first block. This way blocks make a chain where effectively each hash is responsible for all the previous hashes, hence the whole chain can be verified. A decentralized database, consensus may be necessary to ensure that each distribution of the database is accurate and matches the other distributions. A block has been added to the end of the blockchain, it is very difficult to go back and alter the contents of the block. That's because each block contains its own hash, along with the hash of the block before it. Hash codes are created by a math function that turns digital information into a string of numbers and letters. If that information is edited in any way, the hash code changes as well. Incorporating the teaching of Davis into Funn and Struttmann would produce a block to a permissioned blockchain using efficient consensus includes: storing a blockchain; receiving transaction messages having transaction values from consensus nodes; generating a Merkle root for the transactions messages using transaction references; generating a proposed block header having the Merkle root and a hash of the header of the most recently added block in the blockchain; hashing the proposed block header; transmitting a proposal message having a digital signature and the hashed proposed block header to auditing nodes by using SQL computer language for relational database management and data manipulation, as disclosed by Davis, (see Abstract).
	Regarding claim 10, (drawn computer implemented method): claim 10 is computer implemented method claim respectively that correspond to system of claim 2. Therefore, 10 is rejected for at least the same reasons as the system 2.
Regarding claim 18, (drawn computer readable medium): claim 18 is computer readable medium claim respectively that correspond to system of claim 2. Therefore, 18 is rejected for at least the same reasons as the system 2. 
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann (US 2017 /0366353 A1, hereinafter Struttmann), in view of Hunn (US 2018/0005186 A1, hereinafter Hunn) and further in view of Shaull (US 2016/0306709 A1, hereinafter Shaull). 
Regarding dependent claim(s) 3, the combination of Funn and Struttmann discloses the system as in claims 1. However, the combination of Funn and Struttmann do not appear to specifically disclose wherein the processor is configured to execute the database command under a serializable snapshot isolation in the database based on the block identifier.    
In the same field of endeavor, Shaull discloses wherein the processor is configured to execute the database command under a serializable snapshot isolation in the database based on the block identifier (Shaull discloses   the SM 108 may serialize a new version of the atom (e.g., minus the removed versions) to durable storage, or entirely remove an atom from durable storage and update a catalog, as necessary. An atom cache module, and can be serialized, as appropriate, to facilitate communication of the same between database nodes. A distributed database system is ACID-compliant, in that it exhibits the desirable properties of Atomicity, Consistency, Isolation, and Durability (ACID) and thus enables clients to execute concurrent update transactions to the database in a consistent manner. Database Administrators can select a particular snapshot and execute backup routines that save a consistent copy of the database to durable storage based on the selected snapshot. The Serializable isolation level provides the strictest transaction isolation. Point-in-time query 801 includes some such additional SQL keywords 820 that include a snapshot identifier. a block, sometimes called a physical record, is a sequence of bytes or bits, usually containing some whole number of records, having a maximum length; a block size. Data thus structured are said to be blocked. The sequence of transactions committed in some order by a TE should appear in that same order at each SSM, (see Shaull: Para. 0021-0045, 0054-0059, 0074, 0078, 0080-0082, 0089, 0095 and FIG. 1-8). This reads on the claim concept of wherein the processor is configured to execute the database command under a serializable snapshot isolation in the database based on the block identifier). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify data structure on a block chain of a distributed system of Funn and Struttmann in order to have incorporated the serializable snapshot isolation, as disclosed by Shaull, since these system are directed to the Serializable isolation level provides the strictest transaction isolation. This level emulates serial transaction execution for all committed transactions; as if transactions had been executed one after another, serially, rather than concurrently. The Repeatable Read isolation level is implemented using a technique known in academic database literature and in some other database products as Snapshot Isolation. UPDATE, DELETE, SELECT FOR UPDATE, and SELECT FOR SHARE commands behave the same as SELECT in terms of searching for target rows: they will only find target rows that were committed as of the transaction start time. However, such a target row might have already been updated (or deleted or locked) by another concurrent transaction by the time it is found. In this case, the repeatable read transaction will wait for the first updating transaction to commit or roll back (if it is still in progress). If the first updater rolls back, then its effects are negated and the repeatable read transaction can proceed with updating the originally found row. But if the first updater commits (and actually updated or deleted the row, not just locked it) then the repeatable read transaction will be rolled back with the message because a repeatable read transaction cannot modify or lock rows changed by other transactions after the repeatable read transaction began. Once snapshot isolation is enabled, updated row versions for each transaction must be maintained. The term "snapshot" reflects the fact that all queries in the transaction see the same version, or snapshot, of the database, based on the state of the database at the moment in time when the transaction begins. No locks are acquired on the underlying data rows or data pages in a snapshot transaction, which permits other transactions to execute without being blocked by a prior uncompleted transaction. Transactions that modify data do not block transactions that read data, and transactions that read data do not block transactions that write data, as they normally would under the default READ COMMITTED isolation level in Server. This non-blocking behavior also significantly reduces the likelihood of deadlocks for complex transactions. Once the transaction is agreed between the users, it needs to be approved, or authorized, before it is added to a block in the chain. For a public blockchain, the decision to add a transaction to the chain is made by consensus. This means that the majority of nodes (or computers in the network) must agree that the transaction is valid. The people who own the computers in the network are incentivised to verify transactions through rewards. This process is known as proof of work. The original blockchain was designed to operate without a central authority (i.e. with no bank or regulator controlling who transacts), but transactions still have to be authenticated. This is done using cryptographic keys, a string of data (like a password) that identifies a user and gives access to their account or wallet of value on the system.  Each user has their own private key and a public key that everyone can see. Using them both creates a secure digital identity to authenticate the user via digital signatures and to unlock the transaction they want to perform. Incorporating the teaching of Shaull into Funn and Struttmann would produce techniques are disclosed for backup and restore in a distributed database utilizing consistent database snapshots, as disclosed by Shaull, (see Abstract).
 Regarding claim 11, (drawn computer implemented method): claim 11 is computer implemented method claim respectively that correspond to system of claim 3. Therefore, 11 is rejected for at least the same reasons as the system 3.
Regarding claim 19, (drawn computer readable medium): claim 19 is computer readable medium claim respectively that correspond to system of claim 3. Therefore, 19 is rejected for at least the same reasons as the system 3.
Claims 4, 8, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann (US 2017 /0366353 A1, hereinafter Struttmann), in view of Hunn (US 2018/0005186 A1, hereinafter Hunn) and further in view of Ateniese (US 9,774,578 B1, hereinafter Ateniese). 
Regarding dependent claim(s) 4, the combination of Hunn and Struttmann discloses the system as in claims 1. However, the combination of Hunn and Struttmann do not appear to specifically disclose wherein the processor is configured to store information about the database command in an append-only system table of the database.
In the same field of endeavor, Ateniese discloses wherein the processor is configured to store the information about the database command in an append-only system table of the database (Ateniese discloses Parameters, databases, and other data structures may be separately stored and managed, may be incorporated into a single memory or database, may be logically and physically organized in many different ways, and may be implemented in many different ways, including as data structures such as linked lists, hash tables, arrays, records, includes an instruction processor, such as a Central Processing Unit (CPU), microcontroller, objects, or implicit storage mechanisms. The communication interface may be configured to: perform a key secret exchange operation to receive portions of a key secret, the portions sent by multiple individually untrusted parties; receive a command coordinated with the key secret exchange protocol, the command to overwrite the original data with altered data. The service provider holds the key secret and is a trusted party. Because parties performing transactions are untrusted, the service provider may rely the append-only nature of the block chain to deter tampering with past records. An append-only ledger for the majority of parties (to preserve security) that allows rewriting may be implemented. To implement the real-world application, rewriting may be constrained such that it may be performed by trusted parties or in defined circumstances. This read on the claim concept of the processor is configured to store the information about the database command in an append-only system table of the database, see Ateniese: Col. 28 line 10-20, Col. 311-25, Col. 30 line 5-45 and FIG. 4&6). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify hash values within a block chain for existing data and store the record in an append-only database log with command to one or more other database nodes that are within a decentralized database of Hunn and Struttmann in order to have incorporated the existing location within the database, as disclosed by Ateniese, since these system are directed to block chain have been developed to provide a decentralized, distributed database to record data or block. Block chain can be described as a data structure that holds transactional records and while ensuring security, transparency, and decentralization. It as a chain or records stored in the forms of blocks which are controlled by no single authority. A block chain is a distributed ledger that is completely open to any and everyone on the network. Each transaction on a block chain is secured with a digital signature that proves its authenticity. Block chain technology allows all the network participants to reach an agreement, commonly known as consensus. All the data stored on a block chain is recorded digitally and has a common history which is available for all the network participants. Each block in a block chain network stores some information along with the hash of its previous block. A hash is a unique mathematical code which belongs to a specific block. If the information inside the block is modified, the hash of the block will be subject to modification too. The connection of blocks through unique hash keys is what makes block chain secure. There are nodes on the network that validate these transactions. In Bitcoin block chain, these nodes are called as miners and they use the concept of proof of- work in order to process and validate transactions on the network. In order for a transaction to be valid, each block must refer to the hash of its preceding block. The transaction will take place only and only if the hash is correct. If a hacker tries to attack the network and change information of any specific block, the hash attached to the block will also get modified. The block chain is supposed to be used as an append-only data structure. There are a number of nodes who have copies of what is supposed to be (or at least, converge to) exactly the same data. Nodes are all constantly telling each other what they believe to be the most up-to-date version of the data. The purpose of the block chain is to support a consensus-finding algorithm by which the nodes may start out disagreeing on the contents of the most recent few blocks in the log, but eventually converge to a consensus, at least for relatively old blocks and by incorporating the teaching of Ateniese into Hunn  and Struttmann would produce A system includes circuitry for rewriting block chains in a non-tamper-evident or tamper-evident operation using a key secret held in portions by multiple individually untrusted parties, as disclosed by Ateniese, (see Abstract).
Regarding dependent claim(s) 8, the combination of Hunn and Struttmann discloses the system as in claims 1. However, the combination of Hunn and Struttmann do not appear to specifically disclose wherein the processor is configured to generate and store the record in the append only immutable database log response to an activation setting being set to enable in a configuration file of the database computing system.
In the same field of endeavor, Ateniese discloses wherein the processor is configured to generate and store the record in the append-only immutable database log response to an activation setting being set to enable in a configuration file of the database computing system (Ateniese discloses the system includes an instruction processor, such as a Central Processing Unit (CPU), microcontroller and to existing blocks (including additions) may generate evidence of tamper unless performed by a trusted party in possession of a key secret. The BRS may include system logic to support verifications, updates, and rewrites to blockchains. The memory 420 may be used to store blockchain metadata 422 and/or blockchain data 424 used in blockchain rewrites and block additions, (see Ateniese: Col. 8 line 1-34). Blockchain record maintenance scenario 1300. In some cases, the blockchain which can be rewritten, may be maintained by the service provider in a public location where parties 1308 to a transaction may append blocks, (e.g., containing transaction records 1399) to the end of the blockchain when the parties complete transactions. The service provider holds the key secret and is a trusted party. Because parties 1308 performing transactions are untrusted, the service provider may rely the append-only nature of the blockchain to deter tampering with past records, (see Ateniese: Col. 28 line 10-50). Hybrid blockchain could be used to construct a ledger with fully immutable transaction data that is paired with transaction description/comment data that may be rewritten by a select group of curators for the ledger, (see Ateniese: Col. 26 line 59-67). This read on the claim concept of the processor is configured to generate and store the record in the append-only immutable database log response to an activation setting being set to enable in a configuration file of the database computing system). 
Regarding claims 12, (drawn computer implemented method): claim 12, is computer implemented method claim respectively that correspond to system of claim 4. Therefore, 12 is rejected for at least the same reasons as the system 4.
Regarding claims 20, (drawn computer readable medium): claims 20 is computer readable medium claim respectively that correspond to system of claim 4. Therefore, 20 is rejected for at least the same reasons as the system 4.
Regarding claims 16, (drawn computer implemented method): claim 16, is computer implemented method claim respectively that correspond to system of claim 8. Therefore, 16 is rejected for at least the same reasons as the system 8. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann (US 2017 /0366353 A1, hereinafter Struttmann), in view of Hunn (US 2018/0005186 A1, hereinafter Hunn) and further in view of Minder (US 2003/0004930 A1, hereinafter Minder).
Regarding dependent claim(s) 5, the combination of Hunn and Struttmann discloses the system as in claims 1. However, the combination of Hunn and Struttmann do not appear to specifically disclose wherein the database command comprises a join operation between two pieces of data within one or more database tables of the database.
In the same field of endeavor, Minder discloses wherein the database command comprises a join operation between two pieces of data within one or more database tables of the database (Minder discloses one or more database manipulation language (DML) commands strings are stored in tables, read from those tables and DML commands are generated. It is to be noted that multiple tables maybe specified if multiple table operations are to be performed, such as a SQL "JOIN" operation. A Query Search Clause column includes selection criteria (e.g., SELECT command WHERE clause arguments) that are to be used in selecting data from the one or many source tables named in the corresponding row of the Query Table Name column. This read on the claim concept of the database command comprises a join operation between two pieces of data within one or more database tables of the database, see Minder: Para. 0043, 0046 and FIG. 2). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify hash values within a block chain for existing data and store the record in an append-only database log with command to one or more other database nodes that are within a decentralized database of Hunn and Struttmann in order to have incorporated join operation between two pieces of data within one or more database tables, as disclosed by Minder, since these system are directed to block chain have been developed to provide a decentralized, distributed database to record electronic Transactions using digitally based. Block chains can be used to protect the order and integrity of any type of transaction. Connect the idle resources and devices to form a distributed database that supports SQL queries through a set of Code Law. Users and database miners will be matched, and value will be exchanged, under the restrictions of Code Law. Block chain as the name suggests is a chain of blocks. Each block is made of two parts data and a hash of the data. To connect blocks together, there is a hash of a previous block included into the data part. Meaning, each hash part also hashes a hash of a previous block, which recursively leads to the first block. This way blocks make a chain where effectively each hash is responsible for all the previous hashes, hence the whole chain can be verified. A decentralized database, consensus may be necessary to ensure that each distribution of the database is accurate and matches the other distributions. A SQL join is a Structured Query Language (SQL) instruction to combine data from two sets of data (i.e. two tables). There are four basic types of SQL joins: inner, left, right, and full. Joins are used to combine the rows from multiple tables using mutual columns. As an example, assume that you have two tables within a database; the first table stores the employee's information while the second stores the department's information, and you need to list the employees with the information of the department where they are working. In that case, you must find a way to SQL Join multiple tables to generate one result set that contains information from these tables. Incorporating the teaching of Minder into Hunn and Struttmann would produce Databases, including relational databases in which data is stored in a plurality of interrelated tables, are one of the cornerstones of information technology. A relational database is composed of a number of interrelated tables. A relational database is characterized by a schema, which is a set of interrelationships between its component tables. The dominant standard for database querying languages is the Structured Query Language (SQL). The DML query command string is executed, the retrieved data is stored in temporary storage as specified by the temporary storage control elements and is bound to the parameters to the DML storage command strings which are executed to modify target database tables, as disclosed by Minder, (see Abstract).
Regarding claim 13, (drawn computer implemented method): claim 10 is computer implemented method claim respectively that correspond to system of claim 5. Therefore, 13 is rejected for at least the same reasons as the system 5. 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann (US 2017 /0366353 A1, hereinafter Struttmann), in view of Hunn (US 2018/0005186 A1, hereinafter Hunn) and further in view of King (US 2017/0344580 A1, hereinafter King).
Regarding dependent claim(s) 6, the combination of Hunn and Struttmann discloses the system as in claims 1. However, the combination of Hunn and Struttmann do not appear to specifically disclose wherein the processor is further configured to store a hash of a previous entry of the append-only immutable database log together with information about the database command to generate a hash chained ordered immutable database log.
In the same field of endeavor, King discloses wherein the processor is further configured to store a hash of a previous entry of the append-only immutable database log together with information about the database command to generate a hash chained ordered immutable database log (know that data on the block chain is (practically) immutable. Block store information and information in block immutable. Recall any two block with different data must contain different hashes. Once the representation of validated such as miners verify if the new block really does have the correct hash then can be add/append-only it. Generating a hash value via hashing the corresponding block head. The hash module may identify the hashing algorithms to be used for via the generation of queries to execution by querying module. For two different input transaction, get two different output in hash function. Each block in the block chain can contain multiple transactions which each contain data. Each of the transaction data is passed through a hash function generating full unique hashes for each transaction pairs of hashes are then combined and passed through the hash function again. This process generates separate and unique hashes which are each based upon the combination of hashes relating to transactions, this is called merkle tree all the hashes of all the transaction that are part of a block in a bloc kchain network, see King: Para. 0036, 0044, 0045, 0050 and 0053). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify hash values within a block chain for existing data and store the record in an append-only database log with command to one or more other database nodes that are within a decentralized database of Hunn and Struttmann in order to have incorporated immutable database log, as disclosed by King, since these system are directed to block chain have been developed to provide a decentralized, distributed database to record electronic Transactions using digitally based. A transaction must occur. Let's continue with the example of your impulsive Amazon purchase. After hastily clicking through multiple checkout prompt, you go against your better judgment and make a purchase. As we discussed above, in many cases a block will group together potentially thousands of transactions, so your Amazon purchase will be packaged in the block along with other users' transaction information as well. That transaction must be verified. After making that purchase, your transaction must be verified. With other public records of information, like the Securities Exchange Commission, Wikipedia, or your local library, there's someone in charge of vetting new data entries. With block chain, however, that job is left up to a network of computers. When you make your purchase from Amazon, that network of computers rushes to check that your transaction happened in the way you said it did. That is, they confirm the details of the purchase, including the transaction's time, dollar amount, and participants. That transaction must be stored in a block. After your transaction has been verified as accurate, it gets the green light. The transaction's dollar amount, your digital signature, and Amazon's digital signature are all stored in a block. There, the transaction will likely join hundreds, or thousands, of others like it. That block must be given a hash. Not unlike an angel earning its wings, once all of a block's transactions have been verified, it must be given a unique, identifying code called a hash. The block is also given the hash of the most recent block added to the block chain. Once hashed, the block can be added to the block chain. Using computer language for relational database management and data manipulation and by incorporating the teaching of King into Hunn and Struttmann would produce a database system and distributed database having blockchain. A system block chain is comprised of plurality of blocks including processer/transmit etc, as disclosed by King, (see Abstract).
Regarding claim 14, (drawn computer implemented method): claim 14 is computer implemented method claim respectively that correspond to system of claim 6. Therefore, 14 is rejected for at least the same reasons as the system 6.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Struttmann (US 2017 /0366353 A1, hereinafter Struttmann), in view of Hunn (US 2018/0005186 A1, hereinafter Hunn) and in view of Costa Faidella et al. (US 2017/0177855 A1, hereinafter Costa Faidella).
	Regarding dependent claim(s) 7, the combination of Hunn and Struttmann discloses the system as in claims 1. However, Struttmann does not appear to specifically disclose wherein the processor is configured to commit the results of executing the database command to the data store and store the record of the database command in the append-only immutable database log, in response to verifying that a client that initially submitted the database command has signed the database command with a valid certificate.
	In the same field of endeavor, Costa Faidella discloses wherein the processor is configured to commit the results of executing the database command to the data store and store the record of the database command in the append-only immutable database log, in response to verifying that a client that initially submitted the database command has signed the database command with a valid certificate (Costa Faidella discloses financial transaction and financial transaction conductor identifiers may be extracted from a record of the financial transaction or other data set. Signatures are the most secures cryptography for achieving information of a record/commit in a database may execute by processor. The receiver confirms message by validating the signature with the public key of the sender. The use of certificates and complex algorithms to provide authenticity of the data. The information may be authorized/valid certificate or denied as a function of the results of the confirmation/valid certificate of the specification such as the client's name. The financial transaction or other data set {immutable) database. The specification may include verifying the like user/clients identity. The system include the representation of validated such as miner can add/append-only multiple transaction onto this new block, must be validated each transactions and find the correct one then add it. Block store information and information in block is immutable. Encoded the data help to store the data in by use it as an address to send a transaction. By doing that, the data is stored in the
blockchain, see Costa Faidella; Para. 0037, 0043, 0060, 0082, 0090, 0092, 0096, 0109, 0117, 0112,
0118, 0129, 0136, 0143, 0151, 0152, 0105, 0109, 0113 and 0115). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify update and change the contract within bloch chain database with hash of Hunn and Struttmann in order to have incorporated the database command, as disclosed by Costa Faidella, since these system are directed to Block chain/ DLT (Distributed Ledger technology) are the building block of internet of value, and enable recording of interactions and transfer value peerto- peer, without a need for a centrally coordinating entity. DLT could fundamentally change the financial sector, making it more efficient, resilient and reliable. The blockchain is supposed to be used as an append-only data structure. There are a number of nodes who have copies of what is supposed to be (or at least, converge to) exactly the same data. Nodes are all constantly telling each other what they believe to be the most up-to-date version of the data. The purpose of the blockchain is to support a consensus-finding algorithm by which the nodes may start out disagreeing on the contents of the most recent few block in the log. The digital world has significant advantages over the physical world. Distances can be overcome without loss of time. The time factor itself takes on a different meaning because time can easily be rewound. Objects can be copied and duplicated without further effort. Block chain technology plays a fundamental role in this overall picture of Digital Transformation. As a trust protocol it can be seen as the link between the physical world and the digital world. Smart Contracts form an essential component when it comes to processing information on the Block chain. If the Block chain itself represents a distributed, permanent data storage, with the help of Smart Contracts. The fact that the program code itself is stored on the Block chain makes manipulation of the calculation steps impossible. Furthermore, the distribution and simultaneous execution of a Smart Contract on many nodes of the Block chain avoids the execution from being prevented by manipulation of a node. The most important platform for the generation of Tokens today is the Ethereum Block chain. It allows the straightforward technical implementation of Tokens through Smart Contracts. The connection between a Token and its asset is initially purely fictitious, as is the case with a security and its obligation. If it concerns a digital asset, the connection can usually be mapped via the program code of a Smart Contract. Tokens represent the physical object in the digital world. This allows algorithms and Smart Contracts to access specific objects and makes the physical world tangible for the digital world. Block chain is the underlying technology that Bitcoin and most other digital assets use to record and validate transactions. It is a linked list of transaction updates to a virtual digital public ledger. A block chain consists of a group of transactions in blocks. Cold storage is a mechanism where private keys used to sign withdrawal transactions are kept in secure locations that are not connected to the internet. Cryptocurrencies, also known as digital assets and digital currencies, are issued and transferred electronically. A hash is the function of mapping data of variable size to a new set of data at a fixed size in such a way that the reverse computation is effectively impossible. The idea behind a hash functions use is to facilitate a thorough means for searching for data in a dataset. Each block contains the hash of its parent inside its own header. Incorporating the teachings of Costa Faidella into Struttmann would produce a block chain of a distributed system; and outputting an indication of a validity of an identity associated with the identity data based on the determination, as disclosed by Costa Faidella, (see Abstract).
	Regarding claims 15, (drawn computer implemented method): claim 15, is computer implemented method claim respectively that correspond to system of claim 7. Therefore, 15 is rejected for at least the same reasons as the system 7. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164